                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


EDWARD W. GRUBB, III,                              CV 19-50-BLG-SPW-TJC

                    Plaintiff,
                                                   ORDER
vs.

BNSF RAILWAY COMPANY, a
Delaware corporation,

                    Defendant.

      Defendant moves for the admission of Bryan P. Neal to practice before this

Court in this case with Michelle T. Friend to act as local counsel. Mr. Neal’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Bryan P. Neal pro hac vice is GRANTED on the condition that Mr. Neal shall do

his own work. This means that Mr. Neal must do his own writing, sign his own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).

Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office. Mr. Neal may move for the admission pro hac vice of one

(1) associate of his firm. Such associate, if duly admitted, shall be authorized to

participate in this case on the same terms and conditions as Mr. Neal.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Neal, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 11th day of July, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
